 



Exhibit 10.24
POWERSECURE INTERNATIONAL, INC.
Summary Sheet of Compensation of Non-Employee Directors
(Effective January 1, 2008)

     
Cash Retainer:
  $3,000 per month
 
   
Committee Chairman Fees:
  $7,500 per year
 
   
Meeting Fees:
  $1,500 per meeting of a Committee of the Board, provided only one meeting fee
is payable per day, regardless of how many meetings are held that day
 
   
Restricted Stock Grants:
  Upon initial election, $100,000 in fair market value (valued upon date of
grant based upon the closing sale price of the Common Stock as reported on its
principal trading stock exchange or market) of restricted shares of Common
Stock, vesting in three equal annual installments
 
   
 
  Upon re-election, $50,000 in fair market value (valued upon date of grant
based upon the closing sale price of the Common Stock as reported on its
principal stock trading exchange or market) of restricted shares of Common
Stock, vesting in four equal quarterly installments

 